           COMMERCIAL AIR
, INC
.  379 Commercial Air, Inc.
 and
 Indiana State Pipe Trades
 Association and 
U.A. Local 440, AFL
ŒCIO
.  Cases
 25ŒCAŒ092821, 25ŒCAŒ099616
, 25ŒCAŒ099620
, 25ŒCAŒ099624
, and 
25ŒCAŒ104026
 March 
30, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA
 AND 
HIROZAWA
 On August 1, 2014, Administrative Law Judge Paul 
Bogas issued the attached decision.  The General Cou
n-sel and the Charging Party filed exceptions and suppor
t-ing briefs.  The Res
pondent filed an answering brief, and 
the Charging Party filed a reply brief.  The Respondent 
also filed cross
-exceptions and a supporting brief.  The 
General Counsel and the Charging Party each filed a
n-swering briefs, and the Respondent filed a reply brie
f. The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.  
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge
™s rulings, findin
gs,
1 and conclusions and 
to adopt the recommended Order as modified.
2 1  The General Counsel, 
the 
Charging Party, and 
the 
Respondent 
have excepted to 
some
 of the judge
™s credibility findings. 
 The Board
™s established policy is not to overrule an administrative law judge
™s cre
d-
ibility resolutions unless the clear preponderance of all the relevant 
evidence convinces us that they are incorrect.  
Standard Dry Wall 
Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  
We have carefully examined the record and find no basis for reversing 
the findings.  
 In upholding the judge
™s credibility findings, we do not rely on his 
statement that
 Charles Howard
 ﬁtestified that
 prior to when he worked 
at the Grissom job, T. Gatewood had never complained about his pe
r-formance.
ﬂ  
Howard began working at the Grissom job in January 
2013.  He
 testified that Tim Gatewood criticized him 
for working too 
slowly 6 weeks after Howard start
ed working for the Respondent in 
2011.
 There are no exceptions to the judge
™s finding that the Respondent 
violat
ed Sec. 8(a)(3), (4), and (1) of the Act
 by un
lawfully suspend
ing
 Chris Lehr
. In adopting the judge
™s dismissal of the Lehr and Howard termin
a-tion allegations, we find that the General Counsel
 met his initial burden 
under 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982). 
 Specifically, we find that 
the Respondent
™s unlawful 
suspension of Leh
r and Tim Gatewood
™s statement in April 2011 that
, if Howard
 ﬁquit Commercial Air and went 
back to the Union,
ﬂ he would not 
ﬁbe able to be reemployed by Co
m-mercial Air,
ﬂ are
 direct evidence of 
antiunion 
animus. 
 In light
 of 
that evidence of 
animus, we 
do n
ot
 rely
 on the judge
™s finding that the timing of Lehr
™s termination in relation to his union 
activity weakened the General Counsel
™s case. 
 Moreover, with respect 
to 
Howard™s
 termination, we disavow the judge
™s implication 
that
 the 
General Counsel was req
uired to show that the Respondent
™s animus 
was directed at Howard
™s ﬁknown
 union activities.
ﬂ  Under 
Wright 
Line
, proving that an employee
™s protected activity was a motivating 
factor in the employer
™s action does 
not
 require the General Counsel to 
make a particularized showing of animus towards the 
disciplined 
em-ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Co
m-mercial Air, Inc., Lebanon, Ind
iana, its officers, agents, 
successors, and assigns
, shall take the action set forth in 
the Order as modified.
 1. 
Insert the following as paragraph 2(b) and reletter 
the subsequent paragraphs accordingly.
 ﬁ(b)
  Compensate Christopher Lehr for 
the
 adverse tax 
consequences
, if any,
 of receiving a lump
-sum backpay 
award, and file a report with the Social Security Admi
n-istration allocating the backpay award to the appropriate 
calendar quarter.
ﬂ 2. 
Substitute the attached notice for that of the admi
n-istrative law judge.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and 
obey 
this notice.
 ployee
™s own protected activity
.  See, e.g., 
Nichols Aluminum, LLC
, 361 NLRB 
216, 218
 fn. 7
 (2014); 
Libertyville Toyota
, 360 NLRB 
1298, 
1301
 fn. 10
 (2014); 
Enc
ino Hospital Medical Center
, 360 NLRB 
335, 
336
 fn. 6
 (2014)
.  We agree with the judge, however, that the Respon
d-
ent met its 
Wright Line
 burden to show that it would have terminated 
Lehr and Howard even absent their protected concerted activity.
 Regarding 
the employment terminations of Lehr and Howard, Me
m-ber Miscimarra does not reach or pass on whether the General Counsel 
met his initial burden of proof under 
Wright Line
.  Even assuming he 
did, Member Miscimarra agrees with his colleagues that the Respon
d-
ent showed it would have terminated their employment even in the 
absence of any protected activities.  Member Miscimarra disagrees, 

however, with his colleagues to the extent they suggest that generalized 
antiunion animus disconnected from the particular di
scipline or di
s-charge at issue is sufficient to meet the General Counsel™s burden of 
proof under 
Wright Line
.  Making a particularized showing that links an 
employee™s protected activity to the adverse employment action taken 

against that employee is exact
ly what 
Wright Line
 requires.  In 
Wright 
Line
, the Board stated that the General Counsel must make ﬁa prima 
facie showing sufficient to support the inference that protected conduct 

was a ‚motivating factor™ in the employer™s decision.ﬂ  251 NLRB at 
1089.  
In other words, the General Counsel must establish a link or 
nexus between the employee™s protected activity and the particular 
decision alleged to be unlawful.  See 
Libertyville Toyota
, supra, slip op. 
at 
1306
 fn. 5
 (Member Miscimarra, concurring in part 
and dissenting in 
part); 
Starbucks Coffee Co.
, 360 NLRB 
1168, 1173
 fn. 1
 (2014) (Me
m-ber Miscimarra, concurring).
 2  We shall modify the judge
™s recommended Order in accordance 
with our recent decision in 
Don Chavas, LLC d/b/a
 Tortillas Don Ch
a-
vas
, 361 NLRB 
101
 (2014).  We shall substitute a new notice to co
n-
form to the Order as modified.
 362 NLRB No. 39
                                                                                                                                                           DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 380 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 suspend you, change your working co
n-ditions, or otherwise discriminate against any of you for 

supporting the Indiana State Pipe Trades Association and 
U.A. Local 440, AFL
ŒCIO, or any other union.
 WE WILL NOT
 suspend you, change your w
orking co
n-ditions, or otherwise discriminate against any of you for 

participating in the processes of the Board.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL 
make Chri
stopher Lehr whole for any loss of 
earnings and other benefits resulting from his suspension 

and unlawfully imposed change in schedule, less any net 
interim earnings, plus interest compounded daily.  
 WE WILL 
compensate Christopher Lehr for 
the
 adverse 
tax
 consequences
, if any,
 of receiving a lump
-sum bac
k-pay award, and 
WE WILL
 file a report with the Social S
e-curity Administration allocating the backpay award to 
the appropriate calendar quarter.
 WE WILL
, within 14 days from the date of this Order, 
remove fr
om our files any reference to the unlawful su
s-pension of Christopher Lehr, and 
WE WILL
, within 3 days 
thereafter, notify him in writing that this has been done 

and that the suspension will not be used against him in 
any way.
 COMMERCIAL 
AIR, INC
.  The Board
™s decision can be found at 
http://www.nlrb.gov/case/25
-CA-092821 or by using the 
QR code below.  Alternatively, you can obtain a copy of the 

decision from the Executive Secretary, National Labor R
e-lations Board, 1099 14th Street, N.W., Washington, D.C. 
20570, or by calling (202) 273
-1940.     Michael T. Beck, Esq. 
and
 Ryan Funk, Esq., 
for the General 
Counsel.
 A. Jack Finklea, Esq. (Scopelitis, Garvin, Light, Hanson & 
Feary, PC)
, of Indianapolis, 
Indiana, for the Respondent
. William P. Callinan, Esq. (Johnson & Krol, LLC)
, of 
Chicago, 
Illinois, for the Charging Party.
 DECISION
 STATEMENT OF THE 
CASE
 PAUL BOGAS
, Administrative Law Judge. This case was tried 
in Indianapolis, Indiana, on March 19 and 
20, 2014. The Ind
i-ana State Pipe Trades Association and U.S. Local 440, AFL
ŒCIO (the Union) filed the charge in 
Case 25
ŒCAŒ092821 on 
November 8, 2012, in 
Case 25
ŒCAŒ099616 on March 5, 2013, 
in 
Case 25
ŒCAŒ099620 on March 5, 2013, in 
Case 25
ŒCAŒ099624 on Mar
ch 5, 2013, and in 
Case 25
ŒCAŒ104026 on 
April 30, 2013.  The Regional Director for Region 25 of the 
National Labor Relations Board (the NLRB or the Board) i
s-sued the consolidated complaint and notice of hearing on Jan
u-
ary 31, 2014, and amended the consolid
ated complaint on Fe
b-ruary 26, 2014.  The consolidated complaint, as amended (the 
complaint) alleges that Commercial Air, Inc. (the Respondent 
or the Company) violated 
Section 8(a)(1) when its president 
told employees that if they left to work for a union 
contractor 
the Respondent would never re
-employ them; discriminated in 
violation of 
Section 8(a)(
4), (
3), and (1) when it subjected e
m-ployee Christopher Lehr to changed working conditions, su
s-pension, and discharge, because  he engaged in union and co
n-cert
ed activities, and because he cooperated in a Board invest
i-gation; and discriminated in violation of 
Section 8(a)(3) and (1) 
when it discharged employee Charles Howard because of his 
union activities.  The Respondent filed a timely answer in 
which it denie
d that it had committed any violation of the Act. 
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 
by the General Counsel, the Respondent and the Union, I make 
the following 
 FINDINGS 
OF 
FACT
 I.  JURISDICTION
 The Respondent, a corporation with an office and place of 
business in Lebanon, Indiana, provides plumbing, HVAC, and 
sheet metal services for the construction industry.  It annually 
purchases and receives at its Lebanon, Indiana fa
cility goods 
valued in excess of $50,000 directly from points outside the 

State of Indiana.  The Respondent admits, and I find, that it is 
an employer engaged in commerce within the meaning of Se
c-tion 2(2), (6), and (7) of the Act and that the Union is a l
abor 
organization within the meaning of Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A. Background Facts
 The Respondent is a mechanical contractor that installs 
plumbing, HVAC systems, piping, and sheet metal work at 
commercial and industri
al sites.  The Respondent
™s owner and 
president is Tim Gatewood (T. Gatewood) who oversees the 
entire company but focuses on its field operations.  His son, 
           
COMMERCIAL AIR
, INC.  381 Christopher Gatewood (C. Gatewood), is vice
 president of the 
Respondent and focuses on the organiza
tion
™s office and a
d-ministrative functions.  During the time period covered by the 
complaint
Šfrom August 2012 to March 2013
Šthe Respon
d-ent
™s work included a large project at Grissom Air Force Base 
and a somewhat smaller project at Indianapolis Public Schoo
l 107 (IPS 107).  While the Grissom project was ongoing, the 
Respondent employed 30 to 40 persons, of whom 
6 were in its 
plumbing department. 
 Those included the two alleged discri
m-inatees in the case
ŠCharles Howard and Christopher Lehr
Šas 
well as Tim 
Evans, Josh Rayburn, Dana Wildrick, and Sean 

Young.
1  Three of the plumbers
ŠHoward, Lehr, and Ra
y-burn
Šwere shown to have worked as union
-represented 
plumbers prior to when the Respondent hired them.  Lehr was 
also a current member of the Union.  Young over
saw the R
e-spondent
™s entire plumbing department.  On particular jobs, one 
of the plumbers was designated as the 
ﬁlead plumber.
ﬂ  The 
lead plumber did not receive a pay differential, but was e
x-
pected to be the plumber most familiar with the job.  T. Gat
e-woo
d and C. Gatewood both testified that the other plumbers 
on a job are generally expected to follow the direction of the 

lead plumber. 
 At the time the Respondent hired Howard and Lehr, it was 
aware that Howard had received his training through the U
n-ion
™s apprenticeship program and had been part of the Union, 
and that Lehr had previously worked as a member of the Union.  
When T. Gatewood interviewed Howard prior to hiring him in 
April 2011, T. Gatewood told Howard that if he 
ﬁquit Comme
r-cial Air and went ba
ck to the Union,
ﬂ he would not 
ﬁbe able to 
be reemployed by Commercial Air.
ﬂ  Lehr testified that T. 
Gatewood said something similar to him during the interview 

that led to his employment in February 2011.  Lehr recounted 
that 
T. Gatewood
 said that he had 
hired 
ﬁother union people . . . 
in the past
ﬂ and 
ﬁthey never stuck around.
ﬂ  
According to Lehr, 
T. Gatewood told him that some of the employees who left the 

Respondent to go to a union job had 
ﬁcome back on their hands 
and knees begging for their job back,
 and he just
Šhe couldn
™t do it.
ﬂ  After having his recollection refreshed with his affid
a-vit, Lehr also claimed that T. Gatewood said that he 
ﬁwasn
™t going to go union,
ﬂ and that if Lehr ever left to go back to the 
Union, the Respondent would never rehire him.  From the time 

that Howard began working for the Respondent, he intermi
t-tently wore shirts and a jacket with union insignias on them, 
and also a hard hat with union
 stickers on it.  Howard did not 
wear these items to support the Union, but simply because they 
were his work clothes.  During the period of Howard
™s em-ployment, the Respondent
™s officials never mentioned his union 
clothes, prior union affiliation, or unio
n activity.  T. Gatewood 
testified, without contradiction, that the Respondent
™s emplo
y-ees wore clothing with union messages to work 
ﬁall the time
ﬂ 1 T. Gatewood stated that Howard was hired to perform pipefitting 
and welding work, not plumbing work.  However, the Respondent
™s records, including both the employ
ee list that it provided to the Board 
and the discharge/layoff paperwork that it created for Howard, state 
that Howard was classified as a plumber.  Howard
™s own testimony was 
that 25 percent of the work he did for the Respondent was plumbing 

and that the 
balance was divided between pipefitting and welding.  
 and that he never discouraged them from displaying these me
s-sages.  
 T. Gatewood did not contradict Howard
™s account of the 
2011 employment interview, referenced above, but did take 
issue with Lehr
™s account of Lehr
™s separate interview.  T. 
Gatewood specifically denied saying that the Respondent 
would never hire Lehr back if he left and went 
ﬁback to the 
Union.
ﬂ  According to T. Gatewood
™s testimony, he discussed 
Lehr
™s prior union experience during the employment inte
r-view, and told Lehr that in the past he had given union me
m-bers 
ﬁjobs for awhile, and they
™ll get a call back to go and they 
will pick up their t
ools and leave immediately.
ﬂ  T. Gatewood 
stated that he told Lehr that such behavior 
ﬁwas unprofessional 
and unacceptable
ﬂ and that 
ﬁseveral people
ﬂ had done that and 
ﬁcome back wanting their jobs back
ﬂ but that he had 
ﬁno use 
for them.
ﬂ   B. Union Contac
ts 
the 
Respondent
™s Management
 and Employees
 In May 2012, the Union began to explore the possibility or 
providing representation to the Respondent
™s plumbing e
m-ployees.  Two union organizers
ŠJohn Kurek and Jim Nuttall
Šmet with T. Gatewood and C. Gatewood a
nd discussed how the 
Union worked and what the organizers said would be the ben
e-
fits to the Respondent of becoming a union contractor.  T. 
Gatewood expressed a willingness to meet with 
union officials 
again, but Kurek contacted him repeatedly over the subs
equent 
3 months and T. Gatewood declined to schedule a follow
-up 
meeting.  
 In the meantime, Kurek began to reach out to three emplo
y-ees at the Respondent who had previously worked as union 
plumbers.  Kurek met with Lehr in June 2012 at the 
union hall.  
At Kurek
™s request, Lehr began to keep daily logs about 
ﬁwhat 
[wa]s going on
ﬂ at the Respondent and in particular about an
y-thing that was said 
ﬁpositive or negative about the Union.
ﬂ  After this meeting, Kurek and Lehr met every 
2 weeks 
throughout the summer of 2012.  In July and August, Kurek 

also met with Howard and Rayburn.  Kurek asked Howard and 
Rayburn whether they would support the Union 
ﬁif it came to 
that.
ﬂ  Both indicated some reluctance, but eventually told K
u-rek that th
ey would support the Union.  Kurek met with Ho
w-ard a total of three or four times during the summer of 2012.  

Howard testified that he sometimes discussed the benefits of 
union representation with other employees, but his account was 
not specific about the
 timing, frequency, or other details of 
these conversations, and the evidence does not show, or support 
an inference, that the Respondent was aware of such convers
a-tions.  By September and October 2012, Kurek was having 
meetings less frequently, and only w
ith Lehr.  Kurek testified 
that 
ﬁwe weren
™t sure there was a lot of interest
ﬂ among the 
Respondent
™s employees in 
ﬁgoing union.
ﬂ C.  Lehr Meets with T. Gatewood in August 2012
 Kurek failed to make any headway persuading the Respon
d-ent to meet with the 
unio
n officials again and eventually, in 
August 2012, he asked Lehr to approach T. Gatewood.  He 
requested that Lehr tell T. Gatewood 
ﬁabout the benefits of 
being a union contractor
ﬂ and that 
ﬁthe Union could have a 
                                                             DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 382 positive effect on
ﬂ the Respondent.  Kurek a
lso suggested that 
Lehr tell T. Gatewood that he wanted to continue working for 
the Respondent, but was also a member of the Union and might 
have to make a choice. Lehr met with T. Gatewood in August
 2012 at the IPS 107 jobsite.  
According to both T. Gatew
ood and Lehr, they discussed the Union and the idea that Lehr was 
going to have to make a choice about whether he stay with the 
Respondent or leave for work as a union plumber.  T. Gat
e-wood testified that Lehr said the Union had a job available for 
him.  D
espite Kurek
™s request, Lehr did not discuss the possible 
advantages of affiliating with the Union.  
 Although Lehr and T. Gatewood agree that they discussed 
the possibility of Lehr leaving the Respondent for work with 
the Union, their testimonies about so
me of what was said on 
that subject differ significantly.  According to Lehr, when he 
mentioned that he would eventually have to choose between 
working with the Union or with the Respondent, T. Gatewood 

said you have to 
ﬁdo what is right for your family, b
ut if you 
ever leave me and go to a union shop, I will never hire you 
back.
ﬂ  T. Gatewood testified, on the other hand, that in r
e-sponse to Lehr
™s statement about the possibility of leaving for a 
union contractor, he told Lehr 
ﬁIf you decide to go, I want 
a 
notice
ﬂ and that if Lehr did not give notice he would not be 
eligible for rehiring.  At trial, T. Gatewood stated that having a 
plumber leave without notice is extremely disruptive because it 
means that the departing plumber cannot help his replacement 

with the transition.  T. Gatewood expressly denied stating that 
leaving for a union shop would disqualify Lehr for further e
m-ployment with the Respondent. Lehr testified that he could not 
recall whether T. Gatewood told him to provide notice if he 
decided t
o leave. 
 To the extent that Lehr
™s and T. Gatewood
™s accounts are i
n-consistent regarding what was said during the August 2012 
meeting at IPS 107, I do not find a basis for crediting one over 
the other. There were no other witnesses to that meeting and 
both Lehr and T. Gatewood presented their accounts in a conf
i-dent manner and that confidence was not meaningfully unde
r-mined during cross examination.  Some minimal support is lent 
to Lehr
™s account by the evidence, not contradicted by the R
e-spondent
™s witnes
ses, that when T. Gatewood interviewed 
Howard in 2011, he used language similar to that which Lehr 

says T. Gatewood used during the August 2012 meeting.  This 

indicates that such a sentiment is one that T. Gatewood is not 

unwilling to express, but does not
 show that he used it again 
with Lehr in August 2012.  At any rate, I believe that, under the 
circumstances present here, the reliability of Lehr
™s claim that 
T. Gatewood made antiunion statements at the August 2012 
meeting is undermined by the absence of 
any contemporaneous 
documentation of such statements.  Lehr testified that he was 
providing the Union with logs regarding
 ﬁthings that were
 spe-cifically said, positive or negative about the Union
ﬂ at the 
worksite.  However, at trial, no log entry was intro
duced to 
corroborate T. Gatewood
™s alleged antiunion statement in A
u-gust 2012.  The first documentation in the record here is the 
charge that the Union filed approximately 3 months after the 

August 2012 conversation, and neither that charge, nor any of 
the
 other charges in this case, recount the language that Lehr 
now claims T. Gatewood used.  
 After the August 2012 conversation, Lehr began to wear u
n-ion shirts to work and also placed union pamphlets in the brea
k-room.
 D. Lehr Suspended Shortly After 
the 
Res
pondent Learns 
that 
 He is a Union Organizer
 On October 30, 2012, Lehr was transferred, at his request, 
from the IPS 107 project
Šwhere he had been lead plumbe
Što 
the Grissom project.  At Grissom, Lehr worked under Wildrick 

who was already present as lead 
plumber.  The lead plumber 
spot at IPS 107 was filled by transferring Evans to that job from 

the Respondent
™s ﬁShort Ridge
ﬂ project.  Rayburn, a plumber 
who had been working under Lehr at IPS 107, continued wor
k-ing at IPS 107 under Evans.
 One of the claims
 in this case raises the question of whether 
the Respondent disciplined Lehr for altering his work schedule 

without management permission when he began his assignment 
as a plumber at the Grissom project.  Beginning on his first day 
at Grissom, October 30, 
2012, Lehr arrived in time to start 
work at 6 a.m., with the understanding that he was going to be 
working 
4, 10
-hour, days per week.  The evidence indicated 
this was the schedule that lead plumber Wildrick had followed 
at Grissom for most of the weeks pri
or to when Lehr joined him 
there. Timesheet documentation shows that Wildrick reported 
working a weekly schedule of mostly 
4, 10
-hour days, starting 
at 6 a.m., for each of the 
6 workweeks from September 10 to 
October 18, 2012.  For a single workweek
Šfrom O
ctober 22 to 
26ŠWildrick reported switching to five, 8
-hour, days starting 
at 7 a.m., but as of October 29, Wildrick reported reverting to 
4, 10-hour, days starting at 6 a.m.
 When Lehr arrived to begin his first day of work at the Gri
s-som jobsite at 6 a.m.
, the entrance to the work area was locked, 
and Lehr did not have a key.  Wildrick did not have a key to the 
work area either, but told Lehr to nevertheless report his hours 
as 6 a.m. to 4:30 p.m.  Wildrick told Lehr that T. Gatewood 
was aware of the situa
tion.  The worksite entrance was opened 
at approximately 6:20 to 6:30 a.m. each day. 
 Lehr testified that before he transferred to Grissom, T. Gat
e-wood told him that he would be working 
4, 10
-hour days per 
week, starting at 6 a.m.  According to Lehr, he co
nsidered this 
preferable to the schedule of five, 8
-hour days because Grissom 
was a 1
-1/2 hour drive from his residence and so fewer days 
commuting was better.  T. Gatewood testified that he did not 
specifically tell Lehr what his schedule would be at the 
Gri
s-som project.  Rather he stated that the project
™s ﬁconstruction 
manager
ﬂ (an individual who does not work for the Respon
d-ent) would set the start time and communicate it to Jamie Price 

(the Respondent
™s project manager at Grissom), who would in 
turn co
mmunicate the information to the Respondent
™s emplo
y-ees there.  The Respondent did not call the construction mana
g-er or Price as witnesses to testify about what, if anything, ma
n-agement communicated to Lehr regarding his work schedule at 

Grissom.  
 Based o
n Lehr
™s demeanor, and the above evidence, I credit 
his testimony that T. Gatewood had authorized him to work a 

weekly schedule of 
4, 10
-hour days starting at 6 a.m. at Gri
s-som.  His testimony is lent credence by the undisputed evidence 
that Wildrick, the 
lead plumber at Grissom, had generally been 
           
COMMERCIAL AIR
, INC.  383 reporting that schedule for himself, had advised Lehr to report 
working that schedule, and had assured Lehr that T. Gatewood 

was aware of the situation.  As T. Gatewood and C. Gatewood 
testified, a plumber would 
generally be expected to follow the 
workplace direction of the lead plumber under whom he was 

working.  Although T. Gatewood testified that Lehr had 
changed his schedule without authorization at Grissom, T. 
Gatewood did not explain how he reached this conc
lusion given 
his admission that he did not know what any manager or supe
r-visor told Lehr about his schedule there.  T. Gatewood testified 
that the default schedule with the Respondent was a week of 8
-hour days starting at 7 a.m., but he also allowed that t
he co
n-struction manager at Grissom would set the specific schedule 
there, and would communicate that schedule to the Respon
d-ent
™s employees by way of Price.    
 On November 4, Lehr reported to the Respondent
™s office by 
email that the hours for his first w
eek at Grissom were 10 hours 
per day starting at 6 a.m. for 3 days, and 9.5 hours, starting at 7 
a.m., for a 
4th
 day.  This report did not initially elicit any obje
c-tion from the Respondent.  On November 8
Ša little over a 

week after Lehr transferred to the
 Grissom project
ŠKurek sent 
a letter to T. Gatewood by facsimile (FAX) and regular mail 
announcing that Lehr 
ﬁwishes to be known as [a] 
‚Volunteer 
Union Organizer
™.ﬂ  The Union
™s facsimile (FAX) log shows 
that this letter was successfully transmitted to th
e Respondent
™s office on November 8 at 7:39 a.m.
2  That same day, the Union 
filed an unfair labor practices charge alleging that, on about 
August 17, 2012, the Respondent verbally threatened and i
n-timidated an employee based on union affiliation.  Although
 Lehr was not specifically referenced in the charge, T. Gat
e-wood testified that, in light of the letter identifying Lehr as a 

union organizer, the Respondent
™s ﬁassumption
ﬂ was that the 
ULP charge concerned statements management made to Lehr.  
The Respondent received the charge in its offices on November 
9, 2012. 
 T. Gatewood did not know
 that Lehr was involved 
with a union organizing campaign prior to November 8.
 Within a f
ew hours after the Respondent received the letter 
designating Lehr as a volunteer union organizer, C. Gatewood 

spoke with Wildrick and Lehr by phone and challenged them 

about the work hours they had reported.
3  C. Gatewood  subs
e-quently spoke to T. Gatewoo
d about the matter. T. Gatewood 

testified that he was 
ﬁpretty mad
ﬂ about Wildrick and Lehr 
ﬁchanging their work hours
ﬂ and just 
ﬁs[itting] at the gate until 
the job superintendent got there to unlock the door.
ﬂ  T. Gat
e-wood contacted Lehr by phone, sometim
e between November 8 
2 The Respondent submitted a copy of Kurek
™s letter that had a date 
stamp
, added by the Respondent, which reads ﬁ
November 9, 2012.
ﬂ  The date
-stamped ver
sion does not include a FAX
 banner and there is 
no indication that the date stamp indicates when the letter was received 
in the Respondent™s office 
by 
FAX
, as opposed to when it was received 
by mail.  I find that the letter was received in the R
espondent™s offices 
by FAX
 at appro
ximately 7:39 a.m. on Th
ursday, November 8
. 3  Lehr testified that T. Gatewood did not contact him about the 
timesheet issue until November 11, however, Lehr did not testify about, 
or deny, that he had a conversation with C. Gatewood on November 8.  
Since neither Lehr, nor any ot
her witness, denied C. Gatewood
™s test
i-mony regarding such a conversation, I credit C. Gatewood
™s facially 
plausible account of the timing and content of that conversation.
 and 11, and told him not to come to Grissom the next scheduled 
workday
ŠMonday, November 12, 2012
Šbut rather to wait for 
further instructions about a meeting.  T. Gatewood did not tell 
Lehr what the meeting would be about.  T. Gatewood 
testified 
that at the time he made this call he had not decided what action 

he was going to take about the time report issue, but did know 
they 
ﬁneeded to talk about it again.
ﬂ  He stated that 
ﬁChris 
[Lehr] was less responsible for that action than Dana [W
il-drick],
ﬂ but that since Lehr had followed Wildrick 
ﬁit™s still a 
wrong situation.
ﬂ   T. Gatewood and Lehr met on November 12 at a restaurant.
4  Young, the head of the plumbing department, also attended.  At 

the meeting, T. Gatewood did not discuss the fa
ct that Lehr 
had, just a few days earlier, been designated as a 
union organi
z-er, but T. Gatewood admitted at trial that he had been aware of 
that designation at the time of the November 12 meeting.  By 
the time of the meeting, T. Gatewood was also aware of
 the 
Union
™s charge regarding Lehr. 
 T. Gatewood testified that he admonished Lehr for changing 
his schedule without authorization and not for reporting that he 
started work at a time when the jobsite was not accessible.  
Lehr, on the other hand, remembere
d the focus being on the 
start
-time issue.  Lehr testified that he told T. Gatewood he was 
working the schedule that T. Gatewood himself had agreed to, 

and that he was reporting his time the way Wildrick told him to.  
Lehr also told T. Gatewood that he agr
eed it was not proper for 
the plumbers at Grissom to report working at a time when they 
could not access the worksite, but that at the same time it was 
not his responsibility to arrange to have access to the facility at 
the agreed
-upon time.  T. Gatewood t
old Lehr that he had not 
agreed to that schedule and did not approve of it.  He said that 
in the future Lehr would be working a weekly schedule of five, 
8-hour days.
 During the meeting, the Respondent also raised other crit
i-cisms that T. Gatewood does not 
claim he had planned to di
s-cuss with Lehr prior to receiving the letter regarding Lehr
™s status as a union organizer. T. Gatewood testified that he 
ﬁcon-fronted,
ﬂ Lehr about using his cell phone while on the job.  T. 
Gatewood says that he did this because i
t ﬁseemed like [Lehr
™s cell phone use] had picked up a little bit there.
ﬂ  Lehr told T. 
Gatewood that he was not using the phone for personal bus
i-ness. T. Gatewood also confronted Lehr about rumors that Lehr 

had said he 
ﬁwant[ed] to be laid off and draw un
employment.
ﬂ  Lehr told T. Gatewood that he had not made such statements.  
At some point, Young joined in criticizing Lehr, stating that the 
4 T. Gatewood admits that by the time the meeting took place on 
November 12 he was 
aware of the letter designating Lehr as a volunteer 
union organizer, however, he denies that he was aware of that design
a-tion when he set up the meeting.  Based on my review of the record as a 
whole, I find that the Respondent received and was aware of the
 Un-
ion
™s letter about Lehr prior to when T. Gatewood set up the meeting 
with Lehr.  That letter had been received in the Respondent
™s office, 
overseen by C. Gatewood, 1 to 3 hours before C. Gatewood spoke with 
Wildrick and Lehr about the scheduling issue. 
 C. Gatewood did not 
testify that he was unaware of the letter that had been received in the 
Respondent
™s office at the time he decided to investigate the schedules 
of employees at Grissom and contacted T. Gatewood about those 
schedules.
                                                                                                                         DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 384 customer at IPS 107 wanted some modifications to work that 
had been completed when Lehr was the lead plumber there.
  The Respondent knew about these requested changes 2 months 
earlier, but had not made an issue of them to Lehr prior to the 
November 12 meeting.  At any rate, T. Gatewood testified that 

he had no problem with the quality of Lehr
™s work.  (Tr. 40
Œ41.)  T. 
Gatewood suspended Lehr on November 12, but did not 
give Lehr any formal notification or paperwork regarding the 
action.  Lehr found out about the suspension when he received 
a paycheck showing that he had not been paid for November 
12.  At trial, T. Gatew
ood specifically stated that the suspension 
was based on an unauthorized schedule change, not the other 
criticisms leveled at Lehr during the November 12 meeting 
(i.e., cell phone use, rumor that Lehr had said he wanted to be 
laid off, quality of the plumb
ing work at IPS 107).  T. Gat
e-wood testified that the other problems 
ﬁweren
™t anything that 
would have caused him any problem whatsoever.
ﬂ  The record 
indicates that, in addition to suspending Lehr, the Respondent 

made some deductions from both Lehr
™s and 
Wildrick
™s pay to 
reflect the periods when they were unable to access the 
worksite. 
 The Respondent did not suspend or otherwise discipline 
Wildrick as it did Lehr. The Respondent
™s records do not co
n-tain documentation showing that T. Gatewood even spoke t
o Wildrick about the issue. This was the case even though T. 

Gatewood testified that Wildrick, as lead plumber, was more 
responsible than Lehr for the way the two plumbers were r
e-porting their schedules at Grissom.  According to T. Gatewood, 
he dealt more 
harshly with Lehr than Wildrick because Lehr 
had changed his schedule without authorization on two prior 
occasions during his employment with the Respondent.  T. 
Gatewood did not specify when Lehr had made those prior 
unauthorized changes and no contempora
neous records were 
introduced showing that Lehr had been disciplined, or warned, 

for such actions.  Lehr stated that in the past he had modified 
his schedule with the approval of the general contractor
™s for
e-man
Šwho did not work for the Respondent
Šand that
 T. 
Gatewood then told him that such approval was not adequate 
and that he had 
ﬁto tell somebody
ﬂ about such changes. 
 On November 21, 2012
Šapproximately 2 weeks after being 
notified that Lehr was a volunteer organizer for the Union
ŠT. 
Gatewood issued a me
morandum notifying employees that 
ﬁthe 
Company opposes unionization.
ﬂ  The memorandum warned 
employees that unionization 
ﬁwould not be good for you
ﬂ based 
on a number of reasons including 
ﬁjob security,
ﬂ that unions 
ﬁcost money,
ﬂ and that 
ﬁ[y]ou can
™t rely
 on any promises made 
by a union.
ﬂ  In the memorandum, T. Gatewood advises e
m-ployees that if they are contacted by a union representative they 
have a right to: state that you do not want to talk to them; tell 
them not to bother you; and state your feelings
 about the 
Union.  
 In December 2012 and January 2013, Kurek visited Grissom 
on two occasions.  He 
ﬁwalked the job
ﬂ and left business cards 
and handbills for employees in their toolboxes and break areas.  

The Respondent was not shown to have been aware of 
this 

activity by Kurek.
 E.  Termination of Howard
 Howard started working for the Respondent in April 2011.  
He is a licensed plumber, and was classified by the Respondent 

as a plumber, although only about 25 percent of the work he did 
for the Respondent wa
s plumbing. 
 T. Gatewood testified that 
Howard had excellent skills and knowledge, but intermittently 
failed to perform at a level consistent with his abilities.  Ho
w-ard, on the hand, testified that he always 
ﬁtried to perform 
things the fastest, safest, m
ost professional way I could.
ﬂ After Howard had been working for the Respondent for a
p-proximately 6 weeks, T. Gatewood criticized his work pace.  In 
one instance, Howard was working on air handlers at the Tech 
High School worksite, and T. Gatewood told him
 that a recen
t-ly terminated employee, Jack Price, had been performing the 
work faster. T. Gatewood testified that this was a 
ﬁdisciplinary 
conversation,
ﬂ but no contemporaneous documentation of di
s-cipline was submitted at trial.  Shortly thereafter, T. Gat
ewood 
told Howard he was working too slowly on another task
Šdemolishing old boilers to make way for the installation of new 

equipment.  At that time, T. Gatewood talked to Howard about 
the possibility that his productivity issues would result in di
s-charge.
 Howard told T. Gatewood that the 
ﬁtorch
ﬂ he had been 
given to perform this work was not big enough and that more 
personnel were needed.  For the next couple of days, T. Gat
e-wood worked alongside Howard demolishing the boilers.  Then 
T. Gatewood assigned a
nother employee, Albaugh, to work 
with Howard on the task.  Approximately 
11 months later, on 
April 25, 2012, Howard arrived late for work and the Respon
d-
ent sent him home and issued a written 
ﬁsecond warning
ﬂ to 
him.  
 Not all the feedback that Howard rec
eived from the R
e-spondent was negative.  In October 2012, T. Gatewood took 

Howard and approximately 14 other employees on a company
-sponsored trip to Talladega, Alabama, where they attended an 
automobile race.  T. Gatewood told Howard and the other e
m-ploye
es on the trip that this was to 
ﬁthank them
ﬂ for their good 
work.  In December 2012, T. Gatewood distributed bonuses to 
employees.  T. Gatewood shook Howard
™s hand and said:  
ﬁThank you for the work you have done.  I am glad I hired you.  
I™m glad you work
 for us.
ﬂ He gave Howard a bonus of $500, 
which was considerably more than some others, including Lehr, 
received.  
 In January 2013, the Respondent transferred Howard to the 
Grissom jobsite.  At that location, Howard generally received 
his work
-related ins
tructions from Ken Working.  After the 
transfer, Howard began to carpool to the jobsite with Lehr, who 
was commuting in a company truck.  The Respondent was 
aware that Howard and Lehr were driving together.  
 Howard testified that during this latter period
 of his e
m-ployment he felt that 
ﬁEverybody was tense and . . . felt kind of 
a grip tightening on them because I don
™t believe that job was 
going as well as it should have, and [T. Gatewood] was looking 
for [a] way to . . . lessen that.
ﬂ  In February 2013, 
T. Gatewood 
came to the Grissom jobsite and yelled at Howard, stating that
 he 
ﬁwasn
™t getting anything done
ﬂ on the air compressor work.
5  5 Howard testified that prior to when he worked at the Grissom job, 
T. Gatewood had never complained about his performance.  This is not 
                                                                      
COMMERCIAL AIR
, INC.  385 Then, T. Gatewood told Howard that he was discharged, but 
would be permitted to finish out the day so that he could c
ar-pool home with Lehr as he usually did.  Howard told T. Gat
e-wood that he had work to show, but that he had been unable to 
finish it because he was waiting for necessary parts.  T. Gat
e-wood told him that if he was waiting for parts he should have 
asked to 
do other chores in the meantime. The record shows 
that T. Gatewood had started documenting the state of Ho
w-ard
™s project in order to assess Howard
™s progress and that it 
was based on that documentation that T. Gatewood decided to 
lodge his criticism.  Neit
her Working nor Price (project mana
g-er) had previously told Howard that he was not working fast 
enough at Grissom.  However, Howard subsequently asked for 
Price
™s feedback, and Price replied that Howard could have 
done the work 
ﬁsomewhat faster.
ﬂ   Later o
n the same day, T. Gatewood told Howard that he 
could have another chance, but that he would be on 
ﬁprob
a-tion,
ﬂ and would be fired immediately, and without discussion, 
if his performance fell short again.  According to T. Gatewood, 
he allowed Howard this s
econd chance because Howard apol
o-gized and said he could not afford to lose his job.  Howard, 
however, testified that the reason he was retained was that he 

was provided with necessary parts and, as a result, was able to 
finish projects and show T. Gatewoo
d how much work he had 
accomplished. 
 During the subsequent probationary period in February, 
Howard was assigned to build large 
ﬁstands.
ﬂ  Howard testified 
that he attempted to get feedback from Working on how he was 

doing, and that 
ﬁnobody came out and sa
id the
 [ stands] were 
going too slow.
ﬂ  Over the next 4 days, Howard completed six 
stands.  T. Gatewood testified that he found this level of 
productivity unacceptable and that another employee had co
m-pleted the same six stands in less than half the time i
t took 
Howard.  He also stated that Howard
™s stands were not properly 
ﬁlined up.
ﬂ  T. Gatewood testified that because of these pe
r-ceived deficiencies he told the foreman, Jamie Price, to fire 

Howard.  T. Gatewood further testified that other factors, i
n-clu
ding Howard
™s prior instances of tardiness, played no part in 
the decision.   On February 26, Price informed Howard that the 
Respondent was terminating him.  Howard contacted T. Gat
e-wood to find out whether he was 
ﬁlaid off
ﬂ as opposed to 
ﬁlet 
go.
ﬂ  T. Gat
ewood told Howard that it was a layoff, but also 
said that Howard
™s performance was not acceptable.
 Although T. Gatewood testified that Howard
™s performance 
was the reason for the separation decision, the 
ﬁEmployee Di
s-charge/Layoff Checklist
ﬂ form, which w
as signed by Young 
(the plumbing department manager), states that Howard
™s em-ployment ended because of a 
ﬁWork slow down/plumbing d
e-partment labor reduction
ﬂ on February 26, 2013.  The pape
r-work form has a number of preprinted headings, including one 
for 
ﬁwarnings.
ﬂ  Young entered the following information in 
that section:
  Date:  2012
     Violation:  Numerous verbal reprimands 
due to tardiness
 credible given Howard
™s own testimony that T. Gatewood had crit
i-cized his performance at the Tech High School job in 201
1.
 Date:  4/25/2012 Violation: Suspended (1) day unpaid for 

work production and time card falsifying 
 
Date: 2013
     Violation: Verbal reprimand due to work 
ethics and production
  Contemporaneous documentation exists for a violation on 
April 25, 2012.  However, that documentation, which is di
s-cussed above, references tardiness, and makes no mention of 

the 
ﬁwork 
production
ﬂ or 
ﬁtime card falsifying
ﬂ problems that 
the Respondent alleged on the discharge/layoff paperwork 
completed 10 months after
-the
-fact.
 T. Gatewood testified that he had terminated 
ﬁa lot
ﬂ of e
m-
ployees other than Howard for unacceptable performanc
e.  The 
only one he specifically identified, however, was Jack Price.  
No documentation was introduced regarding Jack Price
™s sep
a-ration from the 
Company, but the record indicates that it took 

place in early to mid
-2011.
 F.  Termination of Lehr
 Lehr was hi
red by the Respondent as a plumber in February 
2011.  At the end of October 2012, Lehr voluntarily transferred 
from the IPS 107 job, where he had been lead plumber, to the 
Grissom jobsite, where he worked under lead plumber Wi
l-drick.  On March 1, 2013, You
ng informed Lehr that he was 
laid off.
6   Young told
 Lehr that the business was 
ﬁrunning
 slow 
and hopefully things would pick up.
ﬂ  T. Gatewood testified 
that Lehr was separated as part of a labor force reduction in the 
plumbing department due to a decreas
e in workload. This is 
what is reflected in the Respondent
™s paperwork regarding the 
separation. 
 Lehr
™s layoff occurred 4 days after Howard was 
terminated and within a month after the Respondent laid off 

another former union plumber, Rayburn.
7  These were
 the only 
three plumbers, among the six employed by the Respondent, 
who were shown to have a history of union affiliation. The 
Respondent also laid off Evans, a plumber who was not shown 

to have such a history, on February 28.  The Respondent r
e-called Evan
s less than 2 weeks later on March 11, but has not 
6 Kurek testified that on Thursday, February 28, 2013, he filed a 
safety complaint against the Respondent with the Occupational Safety 
and Health Administration (OSHA).  Kurek stated that this complaint 
was based on concerns communicated to him by Lehr,
 and that he told 
Lehr that the Union could file the complaint and that it 
ﬁwouldn
™t in-
volve [Lehr] at all.
ﬂ  The evidence does not show that the Respondent 
was aware of the Union
™s February 28 OSHA complaint at the time it 
dismissed Lehr just one day late
r on March 1.  Lehr gave hearsay test
i-mony that an OSHA investigator visited the jobsite to investigate this 

charge during the week he was laid off.  He did not witness this visit 
himself and did not reveal the basis for his testimony about it.  At any 
rat
e, it is unlikely that an OSHA investigator would have appeared at 
the Grissom worksite to investigate a complaint within one day of the 

complaint being filed.  Indeed, Kurek testified that even after he filed 
the safety complaint, OSHA was unable to ident
ify the location of the 
alleged violations and had to contact him by phone for that information.  
Moreover, Kurek testified that his understanding was that OSHA never 
followed up on his complaint.  Neither the Region
™s complaint nor the 
General Counsel
™s posttrial brief allege that the Respondent discrim
i-nated based on the OSHA complaint. 
 7 The termination paperwork for Rayburn states that the action was 
taken on February 28, 2012.  However, during T. Gatewood
™s testim
o-
ny, he gave the date as February 8.
                                                                                                                                                           DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 386 recalled Howard, Lehr, or Rayburn to work.  Young and Wi
l-drick were not laid off at all, and at the time of the trial in 
March 2014, they were the only individuals who the Respon
d-ent still employed in the 
plumber classification.
 In an effort to show that Lehr
™s layoff was part of a lawful 
labor reduction, the Respondent relies largely on the testimony 

of T. Gatewood.  He stated that the job Lehr was working on 
ﬁwas coming to an end where we only needed one 
plumber
ﬂŠWildrick
Šﬁto finish up the project,
ﬂ and that the Respondent
™s business had taken a downturn and it did not have another job 
ﬁto send [Lehr] to.
ﬂ  According to T. Gatewood, he based the 
conclusion that Wildrick could finish the Grissom plumbing 
work alone on opinions expressed to him by Wildrick and 
Young, but the Respondent did not call Wildrick or Young to 

testify even though both were still employed by the Respondent 
at the time of trial.  T. Gatewood testified that a lack of work 
was the only r
eason that Lehr was terminated and that, during 
the period of Lehr
™s employment, the Respondent had no pro
b-lem with the quality of his work.  The Respondent did not su
p-port T. Gatewood
™s representations about a downturn in bus
i-ness with documentary evidenc
e regarding the Company
™s revenues, contracts, or total payroll hours.  Nor did the R
e-spondent call other witnesses to corroborate T. Gatewood
™s assertions regarding the state of the work at Grissom, or the 
Respondent
™s business generally, in 2013.  
Payroll records 
submitted by the General Counsel for work at Grissom during 

the period leading up to, and immediately following, Lehr
™s termination show some variability in total hours worked, but 

not a dramatic decline.
8 Lehr testified that at the time th
e Respondent terminated 
him, approximately 20 to 30 percent of the plumbing work was 
still left to do at Grissom, but that most of the remaining 
plum
bing work was of a different type than he had been doing 
there.  T. Gatewood did not specifically contradic
t Lehr
™s as-sessment of how much plumbing work remained to be done at 

Grissom.  However, T. Gatewood did credibly testify that after 
Lehr was laid off, the Respondent did not contract out any 
plumbing work, and that Wildrick finished the plumbing work 

at Gr
issom alone, without another plumber being brought in to 
replace Lehr.  The evidence does not show that the Respondent 
hired any additional plumbers after Lehr was discharged, unless 
one counts the recall of Evans. 
 At trial, T. Gatewood testified about hi
s decision to retain 
Wildrick, instead of Lehr, to finish up the work at Grissom, and 
8  Payroll hours at Grissom were as follows:
 Week Ending
  Total Payroll Hours
 01/06/2013
  335 01/13/2013
  376 01/20/2013
  373 01/27/2013
  412 02/03/2013
  436 02/10/2013
  390 02/17/2013
  440 02/24/2013
  430.75
 03/03/2013
  448   (Lehr laid off on 3/1)
 03/10/2
013
  404 03/17/2013
  348.5
 03/24/2013
  384 his decision to recall Evans, instead of either Lehr or Rayburn, 
on March 11.  He stated that Wildrick was selected for rete
n-tion because he was the plumber most familiar
 with the Gri
s-som job in that he was lead plumber there and had been on the 
project since the beginning.  Neither Lehr
™s testimony, nor any 
other evidence, contradicted T. Gatewood
™s credible testimony 
on this subject.  Regarding Evan
™s selection for recal
l, T. Gat
e-wood stated that Evans was initially recalled for the purpose of 
remedying deficiencies at the Short Ridge project that the client 
there had identified on a list provided to the Respondent.  After 
finishing the items on Short Ridge list, Evans wa
s assigned to 
remedy problems that the IPS 107 client had identified on a list 

for that location.  T. Gatewood testified that it is standard pra
c-tice for the client to create this type of 
ﬁpunch list
ﬂ of perceived 
deficiencies when the Respondent is comple
ting a project.  
According to T. Gatewood, he selected Evans to perform the 

work at Short Ridge because he had been the lead plumber 
there.  T. Gatewood indicated that he subsequently used Evans 
to complete the punch list at IPS 107 because Evans was a
l-rea
dy working for the Respondent and had been lead plumber 
at IPS 107 during the period after Lehr transferred from that 
jobsite to Grissom.  T. Gatewood also explained his decision by 

stating that an inordinate number of the deficiencies at IPS 107 
were Lehr
™s fault, and that he did not want to pay Lehr twice 
for the same work. T. Gatewood conceded that Wildrick and 
Evans were also correcting work that had been their respons
i-bility in the first instance.  T. Gatewood did not provide mea
n-ingful specifics to su
pport his assertion that Lehr was respons
i-ble for an inordinate number of deficiencies.  On the other 

hand, there was no evidence directly contradicting T. Gat
e-wood
™s contention, with the exception of T. Gatewood
™s own 
testimony that he did not have any pr
oblems with the quality of 
Lehr
™s work.
    The General Counsel points out that at the time Respondent 
laid off plumbers in February and March 2013, it continued to 
employ two individuals who were participating in a plumbing 
apprenticeship program. 
 The Gen
eral Counsel suggests that the 
continuation of those apprenticeships shows that the Respon
d-ent did not have a lack of plumbing work that explains the dec
i-sion to lay off Lehr.  
The two apprentices
ŠBrian Moore and 
Dave Richardson
Šwere working in the Respond
ent
™s HVAC 
department, but the Respondent paid for them to participate in a 

nonunion apprenticeship program through which they attended 
classes and were required to perform plumbing work for the 
Respondent under the supervision of licensed plumbers.  T. 
Gatewood testified that Moore and Richardson actually did 
very little on
-the
-job plumbing work and that he signed doc
u-ments certifying that they were doing plumbing work at times 
when he did not actually believe they were doing so.  There 
was no contrary tes
timony indicating that Moore and Richar
d-son were performing significant amounts of plumbing work 
during the relevant time period.  It appears that Lehr could have 
testified about the nature and quantity Richardson
™s apprentice 
plumbing work since Lehr was 
the licensed plumber who 
signed a number of the documents reporting on Richardson
™s monthly apprenticeship work.
                                                                       
COMMERCIAL AIR
, INC.  387 III.  ANALYSIS AND DISCUSS
ION
 A.  Alleged 8(a)(1) Threat
 The General Counsel argues that the Respondent threatened 
employees in violation of Se
ction 8(a)(1) of the Act when, in 
August 2012, T. Gatewood told Lehr that if he ever left the 
Respondent and went to work for a unionized employer, the 
Respondent would never rehire him.  
Gen
eral Counsel
™s brief
 at 
page 14, citing 
Anaheim Plastics
, 299 
NLRB 79 (1990) (e
m-ployer violated Sec
tion
 8(a)(1) when it told employee that if 
she went on strike the employer would never give her work 

again).   For the reasons discussed above, I find that the record 

does not establish that T. Gatewood made such a stat
ement to 
Lehr in August 2012.
9  Moreover, neither the General Counsel 
nor the Charging Party contend that the statement T. Gatewood 

admits to making at that time
Ši.e., that he expected Lehr to 
give him reasonable notice before leaving and that the R
e-sponde
nt would not rehire him if he failed to do so
Šinterfered 
with protected union activity in violation of the Act.   
 For these reasons, the allegation that the Respondent coerced 
employees in violation of Section 8(a)(1) on or about August 
17, 2012, should b
e dismissed.  
 B. Alleged Discrimination Against Lehr on 
 November 12, 2012
 The General Counsel alleges that the Respondent violated 
Section 8(a)(3) and (1) and Section 8(a)(4) and (1) on about 
November 12, 2012, by discriminatorily suspending Lehr and 
cha
nging his weekly schedule from 
4, 10
-hour days to five, 8
-hour, days.
10  Under the Board
™s Wright Line
 decision, in cases 
alleging discrimination in violation of Section 8(a)(3) and (1), 
where motivation is at issue, the General Counsel bears the 
initial b
urden of showing that the Respondent
™s decision to take 
adverse action against an employee was motivated, at least in 
part, by antiunion considerations. 251 NLRB 1083 (1980), 

enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 
(1982), approved in 
NLR
B v. Transportation Corp.
, 462 U.S. 
393 (1983). 
 The General Counsel may meet this burden by 
showing that: (1) the employee engaged in union or other pr
o-tected activity, (2) the employer knew of such activities, and (3) 
the employer harbored animosity towa
rds the Union or other 
protected activity.  
Camaco Lorain Mfg. Plant
, 356 NLRB 
1182, 1184
Œ1185
 (2011); 
ADB Utility Contractors
, 353 NLRB 
166, 166
Œ167 (2008), enf. denied on other grounds, 383 Fed. 
Appx. 594 (8
th Cir. 2010); 
Intermet Stevensville
, 350 NLRB 
1270, 1274
Œ1275 (2007); 
Senior Citizens Coordinating Cou
n-cil
, 330 NLRB 1100, 1105 (2000); 
Regal Recycling, Inc.
, 329 
NLRB 355, 356 (1999).  Animus may be inferred from the 
9 The evidence did show that T. Gatewood said something similar to 
what is alleged, but to Howard (not Lehr) and in about April 2011 (not 
Aug
. 2012).  The April 2011 statement to Howard is not alleged to be a 
viol
ation and, in any event, such an allegation would appear to be time
-barred by Sec
. 10(b) of the Act. 
 10 The Respondent contends that Lehr
™s schedule was already 
5, 8-hour days and that he had been working the 
4, 10
-hour day schedule 
without authorization.
  For the reasons discussed above, I reject this 
contention and find that the Respondent did, in fact, change Lehr
™s schedule on November 12 as alleged.
 record as a whole, including timing and disparate treatment. 
Brink
™s, Inc.
, 360 NLRB 
1206, 1206
 fn.
 3 (2014); 
Camaco 
Lorain Mfg. Plant
, supra.  If the General Counsel establishes 
discriminatory motive, the burden shifts to the employer to 
demonstrate that it would have taken the same action absent the 

protected conduct.  
Camaco Lo
rrain
, supra; 
ADB Utility
, supra; 
Intermet Stevensville
, supra; 
Senior Citizens
, supra. The Board 
also applies this 
Wright Line
 analysis to allegations that an 
employer violated Section 8(a)(4) and (1) by discriminating 
against 
ﬁan employee because he has 
filed charges or given 
testimony
ﬂ in a Board proceeding, 
Verizon
, 350 NLRB 542, 
546Œ547 (2007)
; American Gardens Mgmt. Co.
, 338 NLRB 
644, 644
Œ645 (2001)
; Gary Enterprises
, 300 NLRB 1111, 1113 
(1990), enfd. 
mem.
 958 F.2d 368 (4
th 
Cir. 1992)
. The General Cou
nsel has met its initial burden of showing 
that that Lehr
™s suspension and schedule change on November 
12 were discriminatory in violation of Section 8(a)(
4) and (
3).   
The first two elements are established since Lehr engaged in 
activities protected by 
the Section 8(a)(
4) and (
3), and the R
e-spondent was aware of those activities at the time it suspended 

him and changed his work schedule.  T. Gatewood testified that 
when he took the challenged actions on November 12, he was 

aware that Lehr had been identi
fied as a union organizer in the 
Union
™s November 8 letter, and that Lehr was the subject of the 
unfair labor practices charged filed by the Union on November 
8.  See 
Fairprene Industrial Products
, 292 NLRB 797, 804 
(1989) (employer discriminates in violat
ion of Sec
. 8(a)(4) 
when it takes action against an employee because he or she was 

the subject of an unfair labor practices charge filed by the u
n-ion), enfd. 
mem. 
880 F.2d 1318 (2d Cir. 1989), cert. denied 493 
U.S. 1019 (1990).  
 The third element of the p
rima facie case is met because the 
evidence shows that the Respondent bore animus towards the 
Union and the protected activity discussed above.  Shortly after 
T. Gatewood discovered that one of his employees, Lehr, had 
become an organizer for the Union, he
 issued a statement to 
employees informing them that the Respondent 
ﬁoppose[d] 
unionization,
ﬂ that it 
ﬁwould not be good for you
ﬂ for reasons 
that included 
ﬁjob security,
ﬂ and that 
ﬁ[y]ou can
™t rely on any 
promises made by a union.
ﬂ  Although these stateme
nts are not 
alleged, or found, to violate the Act, they shed light on the R
e-spondent
™s motivation regarding the actions that are alleged to 
be violations.  See 
Brink
™s, Inc.
, supra (
ﬁ[I]t is well established 
that conduct that exhibits animus but that is no
t independently 
alleged or found to violate the Act may nevertheless be used to 

shed light on the motive for other conduct that is alleged to be 
unlawful.
ﬂ).  In another instance, T. Gatewood warned Howard 
that if he ever left the Respondent 
ﬁand went back
 to the U
n-ion
ﬂ the Respondent would never reemploy him.
11  These 
statements by the Respondent
™s owner and president demo
n-11 This 
statement 
to Howard was made 
outside the 
10(b
) charge fi
l-ing period, but is still properly cons
idered in determining whether ant
i-union animus has been shown with respect to the timely allegations. 
 Jack in the Box Distribution Center Systems,
 339 NLRB 40, 52 (2003); 
Wilmington Fabricators, Inc.
, 332 NLRB 57, 58 fn. 6 (2000); 
Kaumagraph Corp.
, 316 NL
RB 793, 794 (1995).
                                                                                                                         DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 388 strate hostility towards, and mistrust of, the Union and union 
activity.
 The conclusion that the Respondent bore animus towards 
Lehr
™s protected activity is also supported by the timing of its 
November 12 actions against him.  The Respondent did not 
show that, during the approximately 20 months Lehr worked 
for the Company prior to being identified as a union organizer, 
it had issued any d
iscipline against him at all.  However, within 
hours of Lehr being identified to the Respondent as a union 

organizer, the Respondent challenged Lehr about his work 
schedule and, shortly thereafter, suspended him. The timing of 
the suspension is made even m
ore suspect because Lehr i
n-formed the Respondent of the schedule he was following at 
Grissom in a November 4 email, but T. Gatewood did not que
s-tion or discipline Lehr about that schedule until 8 days later
Šafter the Respondent found out that Lehr was a un
ion organizer 
and the subject of a charge filed by the Union.  Similarly, du
r-
ing the November 12 meeting, the Respondent criticized Lehr 
about work that he had completed 2 months earlier, but which 
the Respondent had not seen fit to complain to him about u
ntil 
after it became aware of his protected activities.
12  During the 
meeting, the Respondent also challenged Lehr about using his 
cell phone and about rumors that Lehr had said he wanted to be 
laid off
Šneither of which were problems the Respondent 
claims 
it planned to discuss with Lehr prior to receiving notice 
of his status as a union organizer and of the unfair labor pra
c-tices charge. 
 LB&B Associates, Inc.
, 346 NLRB 1025, 1026 
(2005) (fact that employer
™s adverse action against employee 
immediately 
followed employer
™s first knowledge of that e
m-ployee
™s union sympathies, supports an inference of animus), 
enfd. 232 Fed. Appx. 270 (4th Cir. 2007); see also 
Camaco 

Lorain
, supra, 
Desert Toyota
, 346 NLRB 118, 120 (2005), 
pet
ition
 for review denied 265 Fed.
 Appx. 547 (9
th Cir. 2008); 
Detroit Paneling Systems
, 330 NLRB 1170 (2000), enfd. sub 
nom. 
Carolina Holdings, Inc. v. NLRB,
 5 Fed. Appx. 236 (4th 
Cir. 2001); 
Bethlehem Temple Learning Center
, 330 NLRB 
1177, 1178 (2000); 
American Wire Products
, 313 NLRB 989
, 994 (1994).  
 Since the General Counsel has made the required initial 
showings under 
Wright Line
, the burden shifts to the Respon
d-ent to show that it would have suspended Lehr, and changed his 
schedule, even absent Lehr
™s protected activity. The Respon
d-ent cannot meet this burden merely by showing that misconduct 
also factored into its decision.  Rather, the Respondent
™s burden 
is to show that the misconduct would have resulted in the same 
action even in the absence of the employee
™s union and protec
t-ed a
ctivities.  
Monroe M
fg.
, 323 NLRB 24, 27 (1997).  In this 
instance, the Respondent has failed to meet its burden with 
respect to either of the actions taken on November 12.  Regar
d-ing the suspension, the Respondent claims that it took this di
s-ciplinary act
ion because Lehr changed his work schedule wit
h-out authorization.  The evidence showed, however, that T. 

Gatewood himself authorized the schedule that Lehr was wor
k-12 The sudden concern over Lehr
™s supposed poor workmanship on 
that job is particularly suspect given T. Gatewood
™s own testimony that 
the quality of Lehr
™s work was never a problem during his employment 
with the Respondent.
 ing and that Wildrick, the lead plumber who oversaw Lehr
™s work at Grissom, told Lehr to con
tinue reporting that schedule 
despite problems with access to the jobsite.  Since T. Gatewood 

himself authorized the schedule Lehr was following, the R
e-spondent has not shown that it suspended Lehr for making u
n-authorized changes to his work schedule.
 Even
 if one assumes, contrary to the weight of the evidence 
here, that T. Gatewood had not authorized Lehr
™s schedule at 
Grissom, the Respondent
™s defense would still fail because the 
Respondent has not shown that it would have suspended Lehr 

for making change
s to his work schedule if he had not engaged 
in protected activities.  Indeed, the record demonstrates that 
Wildrick, the other plumber at Grissom, was following the 
same schedule as Lehr, and, according to T. Gatewood, was 
also doing so without authorizat
ion.  However, the Respondent 
did not discipline, much less suspend, Wildrick. This was the 

case even though T. Gatewood conceded that Wildrick, as lead 

plumber, bore more responsibility than Lehr for the purported 
misconduct.  Indeed the record shows that
 Lehr
Šhaving prev
i-ously been told by T. Gatewood that he could not change his 

schedule without 
ﬁtell[ing] somebody
ﬂŠdiscussed the jobsite 
access problems with Wildrick and Wildrick told him to co
n-tinue with the schedule that the Respondent now claims wa
r-ranted discipline.
 The Respondent has also failed to meet its burden of sho
w-ing that it would have changed Lehr
™s weekly schedule at Gri
s-som to 
5, 8-hour days if not for Lehr
™s protected activity.  In 
reaching this conclusion, I considered T. Gatewood
™s test
imony 
that the Respondent could not pay Lehr and Wildrick to sit and 

wait for the Grissom jobsite to be unlocked.  That is a reason
a-ble enough point, but it does not explain why the Respondent 
eliminated Lehr
™s preferred schedule of 
4, 10-hour days, rather
 than simply telling him to report when the gates opened at 6:30 
a.m., rather than at 6
 a.m.
 For the reasons discussed above, I conclude that the R
e-spondent discriminated in violation of Section 8(a)(3) and (1), 
and Section 8(a)(4) and (1), of the Act on N
ovember 12, 2012, 
by suspending Lehr, and changing Lehr
™s work schedule, b
e-cause Lehr engaged in union activity and was the subject of an 
unfair labor practices charge filed by the Union.
 C.  Alleged Discriminatory Termination of Lehr
 The General Counsel 
also alleges that the Respondent viola
t-ed Section 8(a)(3) and (1), and Section 8(a)(4) and (1) of the 
Act on March 1, 2013, because it discriminatorily terminated 

Lehr
™s employment based on his protected activities.  The same 
Wright Line
 analysis described
 above applies to these alleg
a-tions. In this instance the General Counsel has met its initial 

burden by showing, inter alia, that the Respondent was aware 

that Lehr was a volunteer organizer and that he was the subject 
of the unfair labor practices charge 
filed by the Union. Unla
w-ful animus is demonstrated because, as found above, the R
e-spondent had previously, on November 12, 2012, discriminated 
against Lehr by suspending him and changing his work sche
d-ule because of his protected activities.  Nevertheless
, the prima 
facie case is less compelling with respect to the termination 

than it was with respect to the Respondent
™s November 12 a
c-tions because the timing is not as suspect.  The record does not 
                                                                      
COMMERCIAL AIR
, INC.  389 show that the Respondent knew that Lehr had engaged in any
 protected activities in the period immediately prior to his term
i-nation or, for that matter, at any time after November 2012.  
Nor does the record show that the Union had petitioned for a 
representation election, filed additional unfair labor practices 

charges, or otherwise given the Respondent reason to believe 
that, as of the time of Lehr
™s termination, a union campaign was 
gaining momentum, or was even still active, among employees.  
The record does not show that the Respondent engaged in any 

antiunion 
activity during the 3
-month period preceding Lehr
™s dismissal.  
 Since the General Counsel has made the required initial 
showing, although rather weakly, the burden shifts to the R
e-spondent to show that it would have dismissed Lehr even a
b-sent his protecte
d activities. Whether it has is a close call on the 
thin record regarding this issue. T. Gatewood testified that Lehr 

was laid off because of a lack of work for him.  That was the 

reason given contemporaneously in the separation paperwork 
signed by Young, 
the Respondent
™s plumbing foreman.  A
c-cording to T. Gatewood, business had taken a downturn, and 

with the Grissom and IPS 107 coming to an end, there was not 
work to warrant Lehr
™s continued employment.  There is some 
support for this claim in the surround
ing circumstances. At 
around the time of Lehr
™s termination, the Respondent reduced 
its total number of plumbers from six to three and a year later, 
at the time of trial, the Respondent was down to only two 
plumbers.  After Lehr
™s dismissal, the Respondent
 did not hire 
new plumbers or contract out any plumbing work.  T. Gat
e-wood testified in a confident manner regarding these subjects 
and there was nothing in his demeanor that suggested a lack of 
credibility regarding them. 
 On the other hand, the Responden
t did not introduce doc
u-mentation of a downturn in its revenue or a reduction in the 
number and/or size of its current or upcoming projects.  There 
was no documentation showing that the total number of plum
b-ing hours its employees were working had been con
sistently 
reduced. Nor did the Respondent produce any evidence of pre
-dismissal meetings or conversations during which the Respon
d-ent
™s managers discussed a downturn in business or the poss
i-bility of using layoffs to deal with a downturn. Neither Young, 
nor any other manager, was called to corroborate T. Gat
e-wood
™s testimony regarding the reason that Lehr was termina
t-ed.
13   I find that the Respondent
™s evidence, standing on its own, is 
marginally sufficient to show that, more likely than not, the 
Company w
ould have dismissed Lehr due to lack of work even 
absent his protected activities.  Moreover, after considering the 
record, I find an absence of persuasive countervailing evidence.  
The General Counsel and the Charging Party did not rebut the 
evidence that
 the Respondent was experiencing a downturn in 
its plumbing workload.  Nor was there evidence undercutting T. 
Gatewood
™s testimony that Lehr
™s termination was the result of 
a shortage of work.  Lehr did testify that there was plumbing 
work left to be done 
at Grissom, but he conceded that the type 
13 C. Gatewood testified, but was not asked about the reasons for 
Lehr
™s termination.
 of plumbing work he had been doing there was essentially 
complete.
 In reaching the conclusion that the Respondent succeeded in 
showing it would have released Lehr absent his protected acti
v-ity, I considered the 
evidence that the Respondent retained 
Wildrick (rather than Lehr) to finish the work at Grissom, r
e-called Evans (rather than Lehr) to perform the punch list for the 
Short Ridge project and retained Evans (rather than recall Lehr) 
to perform the punch list 
for the IPS 107 project.  Regarding 

Wildrick, the evidence showed that he was the lead plumber at 
Grissom, had been on that project since its inception, and was 
the plumber most familiar with the job.  Under those circu
m-stances, I find nothing suspect in t
he Respondent
™s decision to 
retain Wildrick, rather than Lehr, as the Grissom project wound 
down.  Similarly, Evans had been the lead plumber at Short 
Ridge and was recalled to finish up that project.  With respect 
to IPS 107, Evans had been made the lead 
plumber there after 

Lehr left that position in November 2012.  There is nothing 
facially suspect about the Respondent
™s decision to use E
v-ans
Šwho it was already employing and who was the most 
recent lead plumber at IPS 107
Šrather than recall Lehr to fi
n-ish
 that work.  Given all the circumstances discussed above, I 
conclude that the Respondent has succeeded in carrying its 
burden of showing that it would have terminated Lehr as it did 
even absent his protected activities.
 For the reasons discussed above, I f
ind that the General 
Counsel has failed to establish that the Respondent violated 
Section 8(a)(3) and (1) or Section 8(a)(4) and (1) when it te
r-minated Lehr
™s employment on March 1, 2013.  Those alleg
a-tions should be dismissed.
 D.  Alleged Discriminatory T
ermination of Howard
 The General Counsel alleges that the Respondent terminated 
Howard on February 26, 2013, because of his protected union 
affiliation and activity and that the termination
 was therefore
 discriminatory in violation of Section 8(a)(3) and (
1) of the Act.  
Regarding the General Counsel
™s initial burden under 
Wright 
Line
, supra, the evidence showed that the Respondent knew that 
Howard had been part of the Union in the past and also knew 
that from the time Howard started with the Respondent in 
April 
2012 he often wore union clothing and a hard hat with union 

stickers.  The record shows that, in addition, Howard engaged 
in activities in support of the 
union campaign, but does not 
show that the Respondent was aware of those activities.  Sp
e-cifical
ly, Howard spoke with Kurek three or four times in the 
summer of 2012 and told Kurek that he would support the U
n-ion if 
ﬁit came to that.
ﬂ  Howard also sometimes discussed the 
benefits of union representation with other employees, but the 
record does not s
how when, or how often, he did this.  The 
Respondent was not shown to have had knowledge of Ho
w-ard
™s union
-related conversations with Kurek and other e
m-ployees. The General Counsel invites me to assume that, b
e-cause the Respondent knew that Howard and Lehr
 carpooled in 
a company truck, the Respondent must have known that Ho
w-ard, like Lehr, was a union supporter.  Under all the circu
m-stances present here, I do not find that any such assumption is 
warranted.  The simple fact that the two shared the use of a 

company truck does not suggest that they shared the same view 
                                                             DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 390 about the Union or any other workplace issue.  Moreover, the 
Respondent knew that when Lehr became involved with the 

organizing campaign the Union notified the Respondent of that 
fact, but the Un
ion never notified the Respondent that Howard 
was a union organizer or supporter.
 Based on the Respondent
™s discrimination against Lehr in 
November 2012, I find that the General Counsel has demo
n-
strated that the Respondent was hostile towards the Union and
 union activity.  That being said, I find the evidence that the 
Respondent was hostile towards Howard
™s known
 union activ
i-ties to be tenuous.  Howard wore work clothes that carried u
n-ion references, but he had done so since he was hired and the 
Respondent 
never discouraged these displays.  Moreover, T. 
Gatewood testified, without contradiction, that the Respon
d-ent
™s employees wore union clothes to work 
ﬁall the time
ﬂ and 
that he had never discouraged employees from wearing clothes 

because they carried such 
messages.  Regarding the fact that 
Howard had previously been part of the Union, the Respondent 
was aware of that before it hired him and never mentioned the 
prior affiliation, or the Union, to him after he was hired.  On the 
other hand, as discussed above
, T. Gatewood demonstrated 
animosity towards the Union before hiring Howard when, du
r-ing a job interview, he told Howard that if he ever left the R
e-spondent and went back to the Union he would be ineligible for 

rehire. In addition, it is not unreasonable t
o think that T. Gat
e-wood might revisit his acceptance of Howard
™s history of union 
affiliation when the Respondent became the subject of a union 
campaign.  Although the question is not free from doubt, I find 
that the record provides sufficient evidence to
 satisfy the initial 
showing requirement under 
Wright Line.
 Since the General Counsel has made the required initial 
Wright Line 
showing, the burden shifts to the Respondent to 

show that it would have terminated Howard even in the absence 
of his known prote
cted activities.  T. Gatewood
™s testimony 
was that Howard was terminated because his productivity, and 

to a lesser extent the quality of his work, were inadequate.  The 
evidence shows that, even before the Respondent knew of the 
Union campaign, T. Gatewood
 expressed dissatisfaction with 
Howard
™s productivity.  After Howard had been on the job for 
about 6 weeks
Ši.e., in May or June 2012
ŠT. Gatewood crit
i-cized Howard
™s pace at the Tech High School project.  Shortly 
thereafter, T. Gatewood told Howard that he 
was working too 

slowly on a different project and raised the possibility of di
s-charge with Howard.  The events that led immediately to Ho
w-ard
™s discharge occurred in February 2013 when T. Gatewood 
documented the state of Howard
™s projects at Grissom and 
concluded that Howard was making insufficient progress.  At 
that time T. Gatewood yelled at Howard, told him that he was 
not 
ﬁgetting anything done,
ﬂ and discharged him.  Then, T. 
Gatewood agreed to give Howard another chance.  However, 
Howard
™s pace during 
the ensuing days was less than half that 
of another employee doing the same work.  
 I find that the Respondent has met its burden of showing it 
would have terminated Howard for his work deficiencies even 
 absent his protected activities.  In reaching this
 conclusion, I 
considered some arguably countervailing evidence.  Specifica
l-
ly, I considered that while T. Gatewood had criticized Ho
w-ard
™s performance both before and after the start of the union 
campaign, he had also given Howard positive feedback in O
c-tober and December 2012 and had rewarded him at those times 
by including him on a company
-sponsored trip and awarding 
him a year
-end bonus. If the timing had shown that the R
e-spondent was giving Howard this positive feedback before it 
knew about the union c
ampaign, but then dramatically changed 
its attitude towards Howard after finding out about the ca
m-paign, the evidence of the change in attitude would be compe
l-ling.  However, the facts are that the Respondent had criticized 
Howard
™s productivity long 
befor
e the start of the union ca
m-paign and gave Howard the year
-end praise and bonus in D
e-cember well 
after
 it became aware of the union effort.  The 
record does not show any development regarding union activity 
between the end of 2012, and the time of Howard
™s termination 
on February 26, 2013, that would explain why the Respondent 
would suddenly become more hostile towards Howard
™s history 
of union affiliation or use of union work clothes.  Indeed, Ho
w-ard himself opined that during the latter part of his tenure
 he 
believed that 
ﬁeverybody was tense
ﬂ because the Grissom job 
was not going well.  The evidence does not show that T. Gat
e-wood was holding Howard to higher standard in February 2012 

than he had previously, but even if it did, Howard
™s own test
i-mony sugge
sts that this was the result of T. Gatewood
™s co
n-cern about the success of the job, as opposed to concern about a 

union campaign that was not shown to be particularly active at 

the time.
 I also considered the fact that the paperwork that Young, the 
plumbin
g foreman, prepared regarding Howard
™s termination is 

somewhat inconsistent with T. Gatewood
™s testimony that 

Howard was terminated because of his low productivity.  The 
Board has held that when an employer offers inconsistent or 
shifting reasons for its a
ctions, a reasonable inference may be 
drawn that the reasons being offered are pretexts designed to 

mask an unlawful motive. 
 Inter
-Disciplinary Advantage, Inc.
, 349 NLRB 480, 506 (2007); 
GATX Logistics, Inc.
, 323 NLRB 
328, 335 (1997), enfd. 160 F.3d 353 (
7th Cir. 1998).  In this 
case, the termination paperwork, while listing problems with 

Howard
™s ﬁwork production
ﬂ in April 2012 and his 
ﬁwork et
h-ics and production
ﬂ in 2013, states that the reason Howard was 
being terminated was a 
ﬁ[w]ork slow down/plumbing
 depar
t-ment labor reduction.
ﬂ  Under all the circumstances present 
here I do not consider this termination paperwork so at odds 

with T. Gatewood
™s testimony as to give rise to an inference 
that T. Gatewood
™s explanation for Howard
™s termination was 
pretext
ual. While the paperwork is inconsistent with T. Gat
e-wood
™s testimony in that it lists a labor reduction as the reason 
for Howard
™s termination, it is also consistent with T. Gat
e-wood
™s testimony in that it states that Howard had problems 
with productivity
 in 2012 and 2013.  In addition, the evidence 
            
COMMERCIAL AIR
, INC.  391 does not show that Young was involved in the termination d
e-cision and also does not show what information he relied on 

when he listed the ongoing labor reduction as the reason for the 
termination. Rather the 
evidence showed that T. Gatewood 
made the decision to terminate Howard and communicated that 

decision to Price.  Under these circumstances, I do not consider 
the discrepancy between the explanation testified to by T. 
Gatewood and the paperwork created by Y
oung to be partic
u-larly telling.
 For the reasons discussed above, I find that the General 
Counsel has failed to establish that the Respondent violated 

Section 8(a)(3) and (1) when it terminated Howard
™s emplo
y-ment on February 26, 2013.  That allegation sho
uld be di
s-missed.
 CONCLUSIONS OF 
LAW 1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6)
, and (7) of the Act.
 2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act.
 3.  The Respondent 
discriminated against and discouraged 
employees from engaging in protected activities in violation of 
Section 8(a)(3) and (1) and Section 8(a)(4) and (1) of the Act 
on November 12, 2012, when it suspended Lehr and changed 
his working conditions.
 4. The Res
pondent was not shown to have committed the 
other violations alleged in the Complaint. 
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I shall order it to cease and desist therefrom 

and to take certain affirmative ac
tion designed to effectuate the 
policies of the Act.  The Respondent, having discriminatorily 
suspended Lehr without pay and discriminatorily changed 
Lehr
™s work schedule, must make him whole for any loss of 
earnings and other benefits resulting from that 
discrimination.  
Backpay shall be computed in accordance with 
F. W. Woo
l-worth Co
., 90 NLRB 289 (1950), with interest at the rate pr
e-scribed in 
New Horizons
, 283 NLRB 1173 (1987), compounded 
daily as prescribed in 
Kentucky River Medical Center, 
356 
NLRB 
6 (2010). 
 The 
Respondent shall file a report with the 
Social Security Administration allocating backpay to the a
p-propriate calendar quarters. 
 On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
14 ORDE
R The Respondent, Commercial Air, Inc., Lebanon, Indiana, its 
officers, agents, successors, and assigns, shall
 1. Cease and desist from
 14 If no exceptions are filed as provided by Sec. 102.46 of the 
Board
™s Rules and Regulations, the findings, conclusions, and reco
m-mended Order shall, as provided in Sec. 1
02.48 of the Rules, be adop
t-ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 (a) Suspending, changing the working conditions of, or ot
h-erwise discriminating against any employee for supporting the
 Indiana State Pipe Trades Association and U.A. Local 440, 
AFL
ŒCIO (the Union)
, or any other union.
 (b) Suspending, changing the working conditions of, or ot
h-erwise discriminating against any employee for participating in 
the Board
™s processes.
 (c)  In any
 like or related manner interfering with, restrai
n-ing, or coercing employees in the exercise of the rights guara
n-
teed them by Section 7 of the Act.
 2. Take the following affirmative action necessary to effe
c-tuate the policies of the Act.
 (a) Make Christoph
er Lehr whole for any loss of earnings 
and other benefits suffered as a result of the discrimination 

against him in the manner set forth in the remedy section of the 
decision.
 (b) Within 14 days from the date of the Board
™s Order, r
e-move from its files any
 reference to the unlawful suspension, 
and within 3 days thereafter notify the employee in writing that 

this has been done and that the suspension will not be used 
against him in any way.
 (c) Preserve and, within 14 days of a request, or such add
i-tional 
time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re
c-ords, timecards, personnel records and reports, and all other 

records, includ
ing an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay 

due under the terms of this Order.
 (d) Within 14 days after service by the Region, post at its 
Lebanon, Indiana facility copies of the attached 
notice marked 
ﬁAppendix.
ﬂ15  Copies of the notice, on forms provided by the 
Regional Director for Region 25, after being signed by the R
e-spondent
™s authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days in co
n-spicuous places including all places where notices to employees 
are customarily posted. In addition to physical posting of paper 

notices, the notices shall be distributed electronically, such as 
by email, posting on an intranet or an internet site, and/or ot
her 
electronic means, if the Respondent customarily communicates 
with its employees by such means. 
 Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not a
l-tered, defaced, or covered by any other material. In the event 
that, 
during the pendency of these proceedings, the Respondent 
has gone out of business or closed the facility involved in these 

proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 
former em
ployees employed by the Respondent at any time 
since November 12, 2012.
 15 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading 
ﬁPosted by Order of the N
a-tional
 Labor Relations Board
ﬂ shall read 
ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.
ﬂ                                                                                                                         DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 392 (e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps
 that the 
Respondent has taken to comply.
 IT IS FURTHER ORDERED
 that the complaint is dismissed ins
o-far as it alleges violations of the Act not specifically found.
   